11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Lana Munoz
            Appellant
Vs.                  No. 11-03-00359-CV – Appeal from Howard County
Mickey Emerson
            Appellee
 
            Lana Munoz has filed in this court a motion to dismiss her appeal.  The motion is granted. 
TEX.R.APP.P. 42.1.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
November 20, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.